 1   ASCENSION LAW GROUP
     PAMELA TSAO( 266734)
 2   17802 Irvine Blvd
     Suite A117
 3   Tustin, CA 92780
     PH: 714.783.4220
 4   FAX: 888.505.1033
     Pamela.Tsao@ascensionlawgroup.com
 5
     Attorneys for Plaintiff NGOC LAM CHE
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10

11   NGOC LAM CHE, an individual                  Case No: 5:19-cv-04757

12               Plaintiff,                       ORDER RE STIPULATION OF
                                                  VOLUNTARY DISMISSAL WITH
13         vs.                                    PREJUDICE
14   JOHN J. SHANAHAN, an individual; GRACE
     E. SHANAHAN, an individual;
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             ORDER
                                         5:19-CV-04757-NC
 1
            Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,” and good cause
 2
     appearing therefore, IT IS HEREBY ORDERED that the Defendant shall be dismissed with
 3
     prejudice in the above-captioned action. Each party shall bear his or its own costs and attorney’s
 4
     fees. This Court shall retain jurisdiction to enforce the settlement terms between the parties.
 5
     IT IS SO ORDERED
                                                                       ISTRIC
                                                                  ES D
 6
                                                                 T             TC
 7   Dated: February 24, 2020                                  TA
                                                          ________________________________




                                                                                            O
                                                            S
                                                          Hon. Nathanael Cousins




                                                                                             U
                                                           ED




                                                                                              RT
 8                                                        Judge, United States District Court,




                                                       UNIT
                                                                               ED
                                                                           ofTCalifornia
                                                          Northern DistrictN
 9                                                                       GRA




                                                                                                  R NIA
10
                                                                                      . Cousins
                                                       NO        Judge Na
                                                                          thanael M
11




                                                                                                  FO
                                                         RT




                                                                                              LI
12                                                         H    ER




                                                                                            A
                                                                     N                       C
13                                                                                     F
                                                                         D IS T IC T O
                                                                               R
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  ORDER
                                            CASE NO: 5:19-CV-04757
